DETAILED ACTION
This Office Action has been issued in response to Applicant's Request for Continued Examination filed March 5, 2021.
Claims 1, 12, and 20 have been amended.  Claims 1-20 have been examined and are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 5, 2021 has been entered.
 
Response to Arguments
Applicant's arguments filed March 5, 2021 have been fully considered but they are not persuasive.

Applicant argues Kim does not disclose “while the message-on-hold mode is active, in response to a second user action on the overlay message indicator, displaying the first plurality of messages on the first group chat interface of the first communication group.”  Examiner disagrees.  Examiner notes that the amended language “while the message-on-hold mode is 

Applicant argues Kessen does not disclose displaying an overlay indicator indicating that a first plurality of messages has been withheld from being delivered to the first client device and displaying on the first group chat interface.  Examiner disagrees.  The combination of references discloses this.  Paragraph [0082] of Kim discloses in a muted mode, a user does not receive messages but instead receives a counter or notification of messages.  When the user un-mutes the group, new messages are delivered to the user.  Paragraph [0145] of Kim discloses the GUI includes a display 2647 of the number of unread messages.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2018/0367495 to Kim et al. (hereinafter “Kim”) and further in view of US Pub. No. 2006/0026254 to Kessen et al. (hereinafter “Kessen”). 

As to Claim 1, Kim discloses a method of providing a social network environment, comprising: at a first client device that is associated with a first user account of a social network platform: 
displaying, on a group chat listing interface, a first conversation list item corresponding to a first communication group and a second conversation list item corresponding to a second communication group distinct from the first communication group, wherein neither the first communication group nor the second communication group is configured with a message-on-hold mode to disable the first user account from receiving messages from other user accounts of the same communication group (Paragraph [0145] of Kim discloses the GUI includes a menu 2464 for the group chat. The menu can display a variety of thing such as a member list, show groups, show my groups, etc.  Paragraph [0082] of Kim discloses groups can be in a muted or unmuted mode); 
receiving a user instruction to activate the message-on-hold mode for the first communication group comprising the first user account and one or more other user accounts that are distinct from the first user account (Paragraph [0145] of Kim discloses the GUI includes a menu 2464 for the group chat. The menu can display a variety of thing such as a member list, show groups, show my groups, etc.  Paragraph [0082] of Kim discloses when a user mutes a group, messaging are held and not delivered to the user); 
in response to receiving the user instruction, activating the message-on-hold mode to disable the first user account from receiving messages from the one or more other user accounts of the first communication group at the first client device (Paragraph [0082] of Kim discloses when a user mutes a group, messaging are held and not delivered to the user); 
detecting a first user action on the group chat listing interface the first client device (Paragraph [0142] of Kim discloses the user clicks the discussion (or group chat) button 242 244 246 on the web browser 240 to see the discussions (or group chats));   
in accordance with a determination that the first user action selects the first conversation list item corresponding to the first communication group (Paragraph [0142] of Kim discloses the user clicks the discussion (or group chat) button 242 244 246 on the web browser 240 to see the discussions (or group chats)) 
preventing transmission of communications in the first communication group to the first client device according to the message-on-hold mode (Paragraph [0082] of Kim discloses in a muted mode, a user does not receive messages but instead receives a counter or notification of messages); 
displaying, on a first group chat interface, one or more previously reviewed messages with an overlay message indicator indicating that a first plurality of 031384-5837-US2 Response to Non-Final Office Actionmessages has been withheld from being delivered to the first client device and displaying on the first group chat interface (Paragraph [0082] of Kim discloses in a muted mode, a user does not receive messages but instead receives a counter or notification of messages); and 
[while the message-on-hold mode is active], in response to a second user action on the overlay message indicator, displaying the first plurality of messages on the first group chat interface of the first communication group (Paragraph [0082] of Kim discloses in a muted mode, a user does not receive messages but instead receives a counter or notification of messages.  When the user un-mutes the group, new messages are delivered to the user.  Paragraph [0145] of Kim discloses the GUI includes a display 2647 of the number of unread messages); and 
in accordance with a determination that the first user action selects the second conversation list item corresponding to the second communication group (Paragraph [0142]  
determining that the message-on-hold mode is not activated for the second communication group (Paragraph [0145] of Kim discloses the GUI includes a menu 2464 for the group chat. The menu can display a variety of thing such as a member list, show groups, show my groups, etc.  Paragraph [0082] of Kim discloses groups can be in a muted or unmuted mode); and 
displaying, in real time, a second plurality of messages from other user accounts on the second group chat interface of the second communication group (Paragraph [0145] of Kim discloses the GUI includes a menu 2464 for the group chat. The menu can display a variety of thing such as a member list, show groups, show my groups, etc.  Paragraph [0082] of Kim discloses groups can be in a muted or unmuted mode.  When the user un-mutes the group, new messages are delivered to the user).
	Kim does not explicitly disclose while the message-on-hold mode is active.
	However, Kessen discloses this.  Paragraph [0008] of Kessen discloses when a dialog window is in a hotspot area, the user who initiated the "hold" action will have "do-not-disturb" status associated with that particular dialog window, while other incoming messages are not affected. When the dialog window is removed from the "hotspot" area or the user resumes the conversation with the blocked partner, the "hold" indication is cleared.
	It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine the conversation system as disclosed by Kim, with temporary stopping holds as disclosed by Kessen.  One of ordinary skill in the art would have been motivated to combine to apply a known technique to a similar device.  Kim and Kessen are 

As to Claim 2, Kim-Kessen discloses the method of claim 1, further comprising: 
monitoring usage of the first client device by a user, further including monitoring an input focus state of a first user interface object that corresponds to the first communication group at the first client device (Paragraph [0082] of Kim discloses in a muted mode, a user does not receive messages but instead receives a counter or notification of messages.  When the user un-mutes the group, new messages are delivered to the user); and 
controlling the message-on-hold mode of the first communication group based on the usage of the first client device by the user (Paragraph [0082] of Kim discloses in a muted mode, a user does not receive messages but instead receives a counter or notification of messages.  When the user un-mutes the group, new messages are delivered to the user). 
 
As to Claim 3, Kim-Kessen discloses the method of claim 1, further comprising: 
monitoring usage of the first client device by a user, further including monitoring whether a level of user interaction with a first user interface object that corresponds to the first communication group at the first client device exceeds a level of user interaction with respective user interface objects that correspond to other communication groups that involve the first user account (Paragraph [0082] of Kim discloses in a muted mode, a user does not receive messages but instead receives a counter or notification of messages.  When the user un-mutes the group, new messages are delivered to the user); and 
controlling the message-on-hold mode of the first communication group based on the usage of the first client device by the user (Paragraph [0082] of Kim discloses in a muted mode, a user does not receive messages but instead receives a counter or notification of messages.  When the user un-mutes the group, new messages are delivered to the user).  

As to Claim 4, Kim-Kessen discloses the method of claim 1 further comprising: 031384-5837-US3 Response to Non-Final Office Actionin accordance with a determination that a first user interface object that corresponds to the first communication group has gained input focus, temporarily enabling transmission of communications in the first communication group to the first client device without deactivating the message-on-hold mode for the first communication group (Paragraph [0008] of Kessen discloses when a dialog window is in a hotspot area, the user who initiated the "hold" action will have "do-not-disturb" status associated with that particular dialog window, while other incoming messages are not affected. When the dialog window is removed from the "hotspot" area or the user resumes the conversation with the blocked partner, the "hold" indication is cleared).  

As to Claim 5, Kim-Kessen discloses the method of claim 4, wherein temporarily enabling transmission of communications in the first communication group to the first client device without deactivating the message-on-hold mode for the first communication group includes: sending a first status update to a server indicating to the server that first interaction criteria are met with respect to the first communication group, wherein the server stores the first status update and temporarily enables transmission of communications in the first communication group to the first client device without deactivating the message-on-hold mode for the first communication group (Paragraph [0008] of Kessen discloses when a dialog window is in a hotspot area, the user who initiated the "hold" action will have "do-not-disturb" status associated with that particular dialog window, while other incoming messages are not affected. When the dialog window is removed from the "hotspot" area or the user resumes the conversation with the blocked partner, the "hold" indication is cleared).   

As to Claim 6, Kim-Kessen discloses the method of claim 5, wherein preventing transmission of communications in the first communication group to the first client device includes sending a second status update to a server indicating to the server that the first interaction criteria are no longer met with respect to the first communication group, wherein the server stores the second status update and suspends transmission of communications in the first communication group to the first client device without deactivating the message-on-hold mode for the first communication group (Paragraph [0008] of Kessen discloses when a dialog window is in a hotspot area, the user who initiated the "hold" action will have "do-not-disturb" status associated with that particular dialog window, while other incoming messages are not affected. When the dialog window is removed from the "hotspot" area or the user resumes the conversation with the blocked partner, the "hold" indication is cleared).  

As to Claim 7, Kim-Kessen discloses the method of claim 1, wherein activating the message-on-hold mode for the first communication group includes: notifying a server that the message-on-hold mode is activated with respect to the first communication group for the first user account, wherein, in response to being notified that the message-on-hold mode is activated for the first communication group for the first user account, the server changes a toggle state of the message-on-hold mode from a first state to a second state, and sets a status flag for the message-on-hold mode to a communication suspension state, wherein the server forgoes transmitting, to the first client device, communications that are sent within the first communication group by the one or more other user accounts (Paragraph [0082] of Kim discloses in a muted mode, a user does not receive messages but instead receives a counter or notification of messages.  When the user un-mutes the group, new messages are delivered to the user).  

As to Claim 8, Kim-Kessen discloses the method of claim 4, including: 031384-5837-US4 Response to Non-Final Office Actionwhile the message-on-hold mode remains activated for the first communication group at the first client device and while transmission of communications is temporarily enabled without deactivating the message-on-hold mode for the first communication group, receiving, from a server, at least one communication in the first communication group (Paragraph [0008] of Kessen discloses when a dialog window is in a hotspot area, the user who initiated the "hold" action will have "do-not-disturb" status associated with that particular dialog window, while other incoming messages are not affected. When the dialog window is removed from the "hotspot" area or the user resumes the conversation with the blocked partner, the "hold" indication is cleared).  

As to Claim 9, Kim-Kessen discloses the method of claim 1, further comprising: while the message-on-hold mode remains activated for the first communication group at the first client device, continuing to display the first conversation list item that corresponds to the first communication group on the group chat listing interface of the social networking platform (Paragraph [0145] of Kim discloses the GUI includes a menu 2464 for the group chat. The menu can display a variety of thing such as a member list, show groups, show my groups, etc).  

As to Claim 10, Kim-Kessen discloses the method of claim 1, wherein: while the message-on-hold mode remains activated for the first communication group, a server continues to transmit communications to the one or more other user accounts of the first communication group that have not activated the message-on-hold mode with respect to the first communication group (Paragraph [0145] of Kim discloses the GUI includes a menu 2464 for the group chat. The menu can display a variety of thing such as a member list, show groups, show my groups, etc.  Paragraph [0082] of Kim discloses in a muted mode, a user does not receive messages but instead receives a counter or notification of messages.  When the user un-mutes the group, new messages are delivered to the user).  

As to Claim 11, Kim-Kessen discloses the method of claim 1, including: while the message-on-hold mode remains activated for the first communication group at the first client device, and a locally stored status indicator for the message-on-hold mode indicates that communication from the first communication group is currently suspended, receiving, at the first client device, one or more communications in the first communication group, from a server (Paragraph [0082] of Kim discloses in a muted mode, a user does not receive ; and 
in response to receiving the one or more communications while the locally stored status indicator for the message-on-hold mode indicates that the communication from the first communication group is currently suspended, sending a status correction request to the server to inform the server that communication from the first communication group is currently in a communication suspension state (Paragraph [0082] of Kim discloses in a muted mode, a user does not receive messages but instead receives a counter or notification of messages.  When the user un-mutes the group, new messages are delivered to the user).  

As to Claim 12, Kim discloses an electronic device, wherein the electronic device includes a first client device associated with a first user account of a social network platform, comprising: a display; a touch-sensitive surface; 031384-5837-US5 Response to Non-Final Office Actionone or more processors; memory; and one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs including instructions for: 
displaying, on a group chat listing interface, a first conversation list item corresponding to a first communication group and a second conversation list item corresponding to a second communication group distinct from the first communication group, wherein neither the first communication group nor the second communication group is configured with a message-on-hold mode to disable the first user account from receiving messages from other user accounts of the same communication group (Paragraph [0145] of Kim discloses the GUI includes a menu 2464 for the group chat. The menu can display a variety of thing such as a ; 
receiving a user instruction to activate the message-on-hold mode for the first communication group comprising the first user account and one or more other user accounts that are distinct from the first user account (Paragraph [0145] of Kim discloses the GUI includes a menu 2464 for the group chat. The menu can display a variety of thing such as a member list, show groups, show my groups, etc.  Paragraph [0082] of Kim discloses when a user mutes a group, messaging are held and not delivered to the user); 
in response to receiving the user instruction, activating the message-on-hold mode to disable the first user account from receiving messages from the one or more other user accounts of the first communication group at the first client device (Paragraph [0082] of Kim discloses when a user mutes a group, messaging are held and not delivered to the user); 
detecting a first user action on the group chat listing interface of the first client device (Paragraph [0142] of Kim discloses the user clicks the discussion (or group chat) button 242 244 246 on the web browser 240 to see the discussions (or group chats)); 
in accordance with a determination that the first user action selects the first conversation list item corresponding to the first communication group (Paragraph [0142] of Kim discloses the user clicks the discussion (or group chat) button 242 244 246 on the web browser 240 to see the discussions (or group chats)) 
preventing transmission of communications in the first communication group to the first client device according to the message-on-hold mode (Paragraph [0082] of Kim discloses in a muted mode, a user does not receive messages but instead receives a counter or notification of messages); 
displaying, on a first group chat interface, one or more previously reviewed messages with an overlay message indicator indicating that a first plurality of messages has been withheld from being delivered to the first client device and displaying on the first group chat interface (Paragraph [0082] of Kim discloses in a muted mode, a user does not receive messages but instead receives a counter or notification of messages); and 
[while the message-on-hold mode is active], 031384-5837-US6 Response to Non-Final Office Actionin response to a second user action on the overlay message indicator, displaying the first plurality of messages on the first group chat interface of the first communication group (Paragraph [0082] of Kim discloses in a muted mode, a user does not receive messages but instead receives a counter or notification of messages.  When the user un-mutes the group, new messages are delivered to the user.  Paragraph [0145] of Kim discloses the GUI includes a display 2647 of the number of unread messages); and 
in accordance with a determination that the first user action selects the second conversation list item corresponding to the second communication group (Paragraph [0142] of Kim discloses the user clicks the discussion (or group chat) button 242 244 246 on the web browser 240 to see the discussions (or group chats)): 
determining that the message-on-hold mode is not activated for the second communication group (Paragraph [0145] of Kim discloses the GUI includes a menu 2464 for the group chat. The menu can display a variety of thing such as a member list, show groups, show my groups, etc.  Paragraph [0082] of Kim discloses groups can be in a muted or unmuted mode); and 
displaying, in real time, a second plurality of messages from other user accounts on the second group chat interface of the second communication group (Paragraph [0145] of Kim discloses the GUI includes a menu 2464 for the group chat. The menu can display a variety of .  
Kim does not explicitly disclose while the message-on-hold mode is active.
However, Kessen discloses this.  Paragraph [0008] of Kessen discloses when a dialog window is in a hotspot area, the user who initiated the "hold" action will have "do-not-disturb" status associated with that particular dialog window, while other incoming messages are not affected. When the dialog window is removed from the "hotspot" area or the user resumes the conversation with the blocked partner, the "hold" indication is cleared.
Examiner recites the same rationale to combine used for claim 1.

As to Claim 13, Kim-Kessen discloses the electronic device of claim 12, the one or more programs further comprising instructions for: monitoring usage of the first client device by a user, further including monitoring an input focus state of a first user interface object that corresponds to the first communication group at the first client device (Paragraph [0082] of Kim discloses in a muted mode, a user does not receive messages but instead receives a counter or notification of messages.  When the user un-mutes the group, new messages are delivered to the user); and 
controlling the message-on-hold mode of the first communication group based on the usage of the first client device by the user (Paragraph [0082] of Kim discloses in a muted mode, a user does not receive messages but instead receives a counter or notification of messages.  When the user un-mutes the group, new messages are delivered to the user).  

As to Claim 14, Kim-Kessen discloses the electronic device of claim 12, the one or more programs further comprising instructions for: monitoring usage of the first client device by a user, further including monitoring whether a level of user interaction with a first user interface object that corresponds to the first communication group at the first client device exceeds a level of user interaction with respective user interface objects that correspond to other communication groups that involve the first user account (Paragraph [0082] of Kim discloses in a muted mode, a user does not receive messages but instead receives a counter or notification of messages.  When the user un-mutes the group, new messages are delivered to the user); and 
controlling the message-on-hold mode of the first communication group based on the usage of the first client device by the user (Paragraph [0082] of Kim discloses in a muted mode, a user does not receive messages but instead receives a counter or notification of messages.  When the user un-mutes the group, new messages are delivered to the user).  

As to Claim 15, Kim-Kessen discloses the electronic device of claim 12, the one or more programs further comprising instructions for: in accordance with a determination that a first user interface object that corresponds to the first communication group has gained input focus, temporarily enabling transmission of communications in the first communication group to the first client device without deactivating the message-on-hold mode for the first communication group (Paragraph [0008] of Kessen discloses when a dialog window is in a hotspot area, the user who initiated the "hold" action will have "do-not-disturb" status associated with that particular dialog window, while other incoming messages are not .  

As to Claim 16, Kim-Kessen discloses the electronic device of claim 15, wherein the first user interface object includes the first conversation list item (Paragraph [0145] of Kim discloses the GUI includes a menu 2464 for the group chat. The menu can display a variety of thing such as a member list, show groups, show my groups, etc.).  

As to Claim 17, Kim-Kessen discloses the electronic device of claim 12, wherein activating the message-on-hold mode for the first communication group includes: notifying a server that the message-on-hold mode is activated with respect to the first communication group for the first user account, wherein, in response to being notified that the message-on-hold mode is activated for the first communication group for the first user account, the server changes a toggle state of the message-on-hold mode from a first state to a second state, and sets a status flag for the message-on-hold mode to a communication suspension state, wherein the server forgoes transmitting, to the first client device, communications that are sent within the first communication group by the one or more other user accounts (Paragraph [0082] of Kim discloses in a muted mode, a user does not receive messages but instead receives a counter or notification of messages.  When the user un-mutes the group, new messages are delivered to the user).  

As to Claim 18, Kim-Kessen discloses the electronic device of claim 15, wherein the one or more programs further comprise instructions for: while the message-on-hold mode remains activated for the first communication group at the first client device and while transmission of communications is temporarily enabled without deactivating the message-on-hold mode for the first communication group, receiving, from a server, at least one communication in the first communication group (Paragraph [0008] of Kessen discloses when a dialog window is in a hotspot area, the user who initiated the "hold" action will have "do-not-disturb" status associated with that particular dialog window, while other incoming messages are not affected. When the dialog window is removed from the "hotspot" area or the user resumes the conversation with the blocked partner, the "hold" indication is cleared.).  

As to Claim 19, Kim-Kessen discloses the electronic device of claim 12, wherein the one or more programs further comprise instructions for: while the message-on-hold mode remains activated for the first communication group at the first client device, continuing to display the first conversation list item that corresponds to the first communication group on the group chat listing interface of the social networking platform (Paragraph [0145] of Kim discloses the GUI includes a menu 2464 for the group chat. The menu can display a variety of thing such as a member list, show groups, show my groups, etc).  

As to Claim 20, Kim discloses a non-transitory computer readable storage medium storing one or more programs, the one or more programs comprising instructions, which when executed by a first client device that includes a display and a touch- sensitive surface and is associated with a first user account of a social network platform, cause the first client device to: 
display, on a group chat listing interface, a first conversation list item corresponding to a first communication group and a second conversation list item corresponding to a second communication group distinct from the first communication group, wherein neither the first communication group nor the second communication group is configured with a message-on-hold mode to disable the first user account from receiving messages from other user accounts of the same communication group (Paragraph [0145] of Kim discloses the GUI includes a menu 2464 for the group chat. The menu can display a variety of thing such as a member list, show groups, show my groups, etc.  Paragraph [0082] of Kim discloses groups can be in a muted or unmuted mode); 
receive a user instruction to activate the message-on-hold mode for the first communication group comprising the first user account and one or more other user accounts that are distinct from the first user account (Paragraph [0145] of Kim discloses the GUI includes a menu 2464 for the group chat. The menu can display a variety of thing such as a member list, show groups, show my groups, etc.  Paragraph [0082] of Kim discloses when a user mutes a group, messaging are held and not delivered to the user); 
in response to receiving the user instruction, activating the message-on-hold mode to disable the first user account from receiving messages from the one or more other user accounts of the first communication group at the first client device (Paragraph [0082] of Kim discloses when a user mutes a group, messaging are held and not delivered to the user); 
detect a first user action on the group chat listing interface the first client device (Paragraph [0142] of Kim discloses the user clicks the discussion (or group chat) button 242 244 246 on the web browser 240 to see the discussions (or group chats));   
in accordance with a determination that the first user action selects the first conversation list item corresponding to the first communication group (Paragraph [0142] of Kim discloses the user clicks the discussion (or group chat) button 242 244 246 on the web browser 240 to see the discussions (or group chats)) 
prevent transmission of communications in the first communication group to the first client device according to the message-on-hold mode (Paragraph [0082] of Kim discloses in a muted mode, a user does not receive messages but instead receives a counter or notification of messages); 
display, on a first group chat interface, one or more previously reviewed messages with an overlay message indicator indicating that a first plurality of 031384-5837-US2 Response to Non-Final Office Actionmessages has been withheld from being delivered to the first client device and displaying on the first group chat interface (Paragraph [0082] of Kim discloses in a muted mode, a user does not receive messages but instead receives a counter or notification of messages); and 
[while the message-on-hold mode is active], in response to a second user action on the overlay message indicator, display the first plurality of messages on the first group chat interface of the first communication group (Paragraph [0082] of Kim discloses in a muted mode, a user does not receive messages but instead receives a counter or notification of messages.  When the user un-mutes the group, new messages are delivered to the user.  Paragraph [0145] of Kim discloses the GUI includes a display 2647 of the number of unread messages); and 
in accordance with a determination that the first user action selects the second conversation list item corresponding to the second communication group (Paragraph [0142]  
determine that the message-on-hold mode is not activated for the second communication group (Paragraph [0145] of Kim discloses the GUI includes a menu 2464 for the group chat. The menu can display a variety of thing such as a member list, show groups, show my groups, etc.  Paragraph [0082] of Kim discloses groups can be in a muted or unmuted mode); and 
display, in real time, a second plurality of messages from other user accounts on the second group chat interface of the second communication group (Paragraph [0145] of Kim discloses the GUI includes a menu 2464 for the group chat. The menu can display a variety of thing such as a member list, show groups, show my groups, etc.  Paragraph [0082] of Kim discloses groups can be in a muted or unmuted mode.  When the user un-mutes the group, new messages are delivered to the user).
Kim does not explicitly disclose while the message-on-hold mode is active.
However, Kessen discloses this.  Paragraph [0008] of Kessen discloses when a dialog window is in a hotspot area, the user who initiated the "hold" action will have "do-not-disturb" status associated with that particular dialog window, while other incoming messages are not affected. When the dialog window is removed from the "hotspot" area or the user resumes the conversation with the blocked partner, the "hold" indication is cleared
Examiner recites the same rationale to combine used for claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S MAI whose telephone number is (571)270-5001.  The examiner can normally be reached on Monday to Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN S MAI/Primary Examiner, Art Unit 2456